Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant states:
“Claims 1-11 were rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jones et al. (U.S. 2010/0175446 A1) ("Jones"). Applicant respectfully traverses this rejection. 
Claim 1 recites, in part, that capacitors in the capacitor banks are sequentially discharged through an electromagnetic coil. 
Fig. 1 of the application and its corresponding description in the specification disclose a non-limiting embodiment of the above features of claim 1, where each of the capacitor banks 6 is of a cylindrical structure, is fixed in a chambers of a continuous charge-discharge device (which is also a cylindrical structure), rotates along with the continuous charge-discharge device. The capacitors in the capacitor banks 6 are sequentially discharged (during rotation) through an electromagnetic coil. 
The rejection relied on paragraph [0005] of Jones as disclosing such features. See e.g., page 6 of the Office Action. 
Paragraph [0005] of Jones discloses that "electromagnetic forming is a method of forming sheet metal or thin walled tubes that is based on the method of placing a work-coil in close proximity to the metal to be formed and running a brief high intensity current pulse through the coil. If the metal to be formed is sufficiently conductive the change in magnetic field produced by the coil will develop eddy currents in the workpiece. These currents also have associated with them a magnetic field that is repulsive to that of the coil. This natural electromagnetic repulsion is capable of producing very large pressures that can accelerate the workpiece at high velocities (typically 50-500 meters/second). This acceleration is produced without making physical contact with the workpiece. The electrical current pulse is usually generated by the discharge of a capacitor bank. It can provide: improved formability, improved strain distribution, reduction in wrinkling, active control of springback and the possibility of local coining and embossing". However, nowhere in paragraph [0005] or in other parts of Jones discloses or teaches that capacitors in the capacitor 
Claims 2-11 ultimately depend from claim 1 and are patentable for at least the reasons discussed with respect to claim 1.”

However, Para. 5 of Jones states “running a brief high intensity current pulse through the coil” and “The electrical current pulse is usually generated by the discharge of a capacitor bank.” Given the broadest reasonable interpretation, Examiner has interpreted the pulse as reading on “sequentially discharged”. These pulses are made in sequence. Therefore, Jones does disclose that capacitors in the capacitor banks are sequentially discharged through an electromagnetic coil. Therefore the claimed limitation is met. Therefore, this argument is not persuasive.

Applicant additionally states:
 
“In addition, claim 2 recites, in part, a tail end of the charge electrode is connected to an arc duct, and the arc duct has an arc center. 
The rejection relied on Fig. 15A of Jones as disclosing an alleged arc duct (the enclosures of 820). See e.g., page 6 of the Office Action. 
However, nowhere in Fig. 15A of Jones above or in other part of Jones discloses or teaches a tail end of the charge electrode being connected to an arc duct. The plain meaning of "arc" is "something arched or curved" (see e.g., https://www.merriam- webster.com/dictionary/arc). In contrast, FIG. 1 of the Application above shows a tail end of the charge electrode 2 being an arc duct (the arc-shaped charge terminal guide rail 3). 
Therefore, Jones does not disclose or teach the above features of claim 2, and claim 2 is independently patentable for at least the foregoing reasons.”

However, given the broadest reasonable interpretation, the enclosure of 820 is arched. This arching shape allows for the power source to be housed, and also provides a center point (ie: arc center). Therefore, Jones does disclose a tail end of the charge electrode is connected to an arc duct, and the arc duct has an arc center. Therefore, the claimed limitation is met. Therefore, this argument is not persuasive.

Applicant additionally states:
 
“Furthermore, claim 3 recites, in part, that the continuous charge-discharge device is of a cylindrical structure, has a constant axis and is configured to rotate around the axis, and identical cylindrical chambers are formed at equal intervals in a circumferential direction of the continuous charge-discharge device. 
The rejection relied on paragraph [0123] of Jones as disclosing that the continuous charge-discharge device is of a cylindrical structure. See page 5 of the Office Action. 
Paragraph [0123] of Jones discloses that "In particular, the HVMF process of the invention may advantageously employ a production line including a hydraulic press. In FIG. 1SA, a workpiece production line 800 includes, in addition to a HVMF actuator (or UP actuator), which is equivalent to 100 in FIG. 2, a hydraulic press 810, power source 820, a workpiece source roll, exemplified by uncoiler 830, at least one workpiece 840, a workpiece feed system 845, at least one backing sheet ("driver') 850, including a magnetically susceptible metal (for use when non-magnetically susceptible workpieces are processed) an optional driver handling system, typically a source roll and collection roll to hold used drivers. Power source 820 for the HVMF actuator may include a capacitor bank and associated power couplings. A forming operation envisioned herein may include one or more EMF steps and one or more physical forming steps, an example of which follows". 
However, in Jones, the UP actuator 100 is not of a cylindrical structure, as required by claim 3. 
Therefore, claim 3 is independently patentable for at least the foregoing reasons. 
Applicant does not concede the correctness of the rejection for the features of the claims not discussed above. Applicant respectfully requests favorable reconsideration of the claims and withdrawal of the rejection.”

However, 100 of Jones includes component 400, of which is cylindrical (See Para. 106). Given the broadest reasonable interpretation, Jones discloses the continuous charge-discharge device is of a cylindrical structure, has a constant axis and is configured to rotate around the axis, and identical cylindrical chambers are formed at equal intervals in a circumferential direction of the continuous charge-discharge device. Therefore the claimed limitation is met. Therefore, this argument is not persuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20100175446A1, herein referred to as Jones.
Regarding Claim 1, Jones discloses a high-frequency continuous electromagnetic forming device for plate formation (title) (See Fig. 15a), comprising a charger (Para. 115), a control terminal (Para. 50: “actuator controller”), a continuous charge-discharge device (Para. 117-119), a forming coil (Fig. 15a, 840) and a plate access terminal (Fig. 15a, 845), wherein:
the charger is used for charging the continuous charge-discharge device (See Para. 115);
capacitor banks are arranged in the continuous charge-discharge device (See Para. 123), capacitors in the capacitor banks are sequentially discharged through an electromagnetic coil to apply a pulsed electromagnetic force to a workpiece to complete one forming process (See Para. 5), and after discharging, the capacitors are charged to prepare for further discharging (See Para. 49, 50), so that continuous formation is realized (See Para. 94, 122);
the control terminal (Para. 50) is connected to the continuous charge-discharge device (Para. 117-119) and the plate access terminal (Fig. 15a, 845) (See Para. 123-124); and
the forming coil (840) is connected to the continuous charge-discharge device (Para. 117-119) through a wire (See Para. 93-94).

Regarding Claim 2, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to claim 1, wherein the charger (Para. 115) comprises a voltage source (Para. 50) and a charge electrode (Para. 93), an output voltage meets one-shot formation requirements (Para. 50), a tail end of the charge electrode (Para. 93) is connected to an arc duct (Fig. 15a, enclosure of 820), and the arc duct has an arc center aligned to rotating axes of the capacitor banks (Fig. 15a, enclosure of 820) and is matched with capacitor bank charge terminals (See Para. 93-94, 105).

Regarding Claim 3, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to claim 1, wherein the continuous charge-discharge device (Para. 117-119) is of a cylindrical structure (See Para. 123), has a constant axis and is able to rotate around the axis, and identical cylindrical chambers are formed at equal intervals in a circumferential direction of the continuous charge-discharge device (See Fig. 2, Fig. 15a, Para. 123, 124).


Regarding Claim 4, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to claim 3, wherein the capacitor banks are of a cylindrical structure (See Para. 123), are fixed in the chambers of the continuous charge-discharge device (See Fig. 15a), and rotate along with the continuous charge-discharge device, and positive poles and negative poles stretch out of front sides and back sides of the capacitor banks (See Para. 124) (See Fig. 2, 15a, 15b).

Regarding Claim 5, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to claim 2, wherein the wire (Para. 93-94) is fixed by a fixing device and has an end connected to a discharge coil in the forming coil and an end connected to the arc duct at the tail end of the charge electrode (See Para. 93-94: “wire EDM’s”) (See Fig. 15a).


Regarding Claim 6, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to claim 2, wherein the arc duct (See Fig. 15a, enclosure of 820) has the center aligned to the rotating axes of the capacitor banks and is matched with capacitor bank discharge terminals (See Fig. 15a, 15b), and only one said capacitor bank is allowed to discharge through the arc duct at every moment (See Para. 49-50, 117, 123).

Regarding Claim 7, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to claim 1, wherein the forming coil (Fig. 15a, 840) is located over a plate (See annotated Fig. 15B below), has a plane parallel to the plate, and exactly faces a plate forming area, and a fixing and protecting device is arranged above the forming coil to protect the forming coil from being damaged by a reactive force in the forming process (See annotated Fig. 15B below).

    PNG
    media_image1.png
    527
    778
    media_image1.png
    Greyscale

Regarding Claim 8, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to claim 1, wherein the plate access terminal (Fig. 15a, 845) comprises plate transport wheels and a mold installation frame (See annotated Fig. 15a and 15b below), each said plate transport wheel consists of two cylindrical rollers disposed at two ends of the plate and used for clamping the plate (See annotated Fig. 15B below), and the plate is transported forwards with the rotation of the rollers (See Para. 125); and the mold installation frame (See annotated Fig. 15a below) comprises a plurality of mold racks capable of rotating around a spindle, and the mold racks are switched in the forming process to ensured that there is always one said mold rack below the plate (See annotated Fig. 15a below), and forming molds are fixed to the mold installation frame, are able to move along with the mold installation frame, and move (See annotated Fig. 15a below).

    PNG
    media_image2.png
    361
    804
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    527
    778
    media_image3.png
    Greyscale

Regarding Claim 9, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to claim 8, wherein the mold racks (See Fig. 15a above) rotate upwards horizontally or vertically along the spindle (Para. 123-124).

Regarding Claim 10, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to claim 8, wherein the control terminal (Para. 50: “actuator controller”) controls the rotation of the continuous charge-discharge device, the rotation of the plate transport wheels and the movement of the mold installation frame to ensure that the continuous charge-discharge device, the plate transport wheels and the mold installation frame effectively cooperate with one another in the forming process (See Para. 50).

Regarding Claim 11, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to Claim 1, wherein continuous charging and discharging of the capacitor banks (Para. 5) are realized through a rotation of the continuous charge-discharge device (Para. 50) (Para. 123-124), when one capacitor bank discharges to the forming coil through the wire, other capacitor banks are charged by the charger (Para. 115, 117, 123-124).

Regarding Claim 12, Jones discloses a high-frequency continuous electromagnetic forming device for plate formation (title) (See Fig. 15a), comprising a charger (Para. 15), a control terminal(Para. 50: “actuator controller”), a continuous charge-discharge device(Para. 117-119), a forming coil(Fig. 15a, 840)  and a plate access terminal(Fig. 15a, 845), wherein: the charger is used for charging the continuous charge-discharge device(See Para. 115); capacitor banks are arranged in the continuous charge-discharge device (See Para. 123), capacitors in the capacitor banks are sequentially discharged through an electromagnetic coil to apply a pulsed electromagnetic force to a workpiece to complete one forming process(See Para. 5), and after discharging, the capacitors are charged to prepare for further discharging(See Para. 49, 50), so that continuous formation is realized(See Para. 94, 122); the control terminal(Para. 50) is connected to the continuous charge-discharge device(Para. 117-119) and the plate access terminal(Fig. 15a, 845) (See Para. 123-124); the forming coil (840)  is connected to the continuous charge-discharge device(Para. 117-119) through a wire(See Para. 93-94); the charger(Para. 115) includes a voltage source(Para. 50) and a charge electrode(Para. 93), an output voltage meets one- shot formation requirements(Para. 50), a tail end of the charge electrode(Para. 93) is connected to an arc duct(Fig. 15a, enclosure of 820), and the arc duct has an arc center aligned to rotating axes of the capacitor banks(Fig. 15a, enclosure of 820) and is matched with capacitor bank charge terminals(See Para. 93-94, 105); the continuous charge-discharge device(Para. 117-119) is of a cylindrical structure(See Para. 123), has a constant axis and is able to rotate around the axis, and identical cylindrical chambers are formed at equal intervals in a circumferential direction of the continuous charge-discharge device(See Fig. 2, Fig. 15a, Para. 123, 124), each of the capacitor banks(See Para. 123) is spaced away from each other at equal intervals and is disposed in each of the corresponding cylindrical chambers along the circumferential direction of the cylindrical structure (See Fig. 2) (See Para. 106) (See Para. 123), each of the capacitor banks has at least one charge terminal and at least one discharge terminal (See Para. 105) (Fig. 2, Num. 400), when one capacitor bank of the capacitor banks discharges to the forming coil (Para. 93-94), the at least one discharge terminal of the one capacitor bank connects to the wire through an arc-shaped discharge terminal guide rail (See Para. 17, 27), and the at least one charge terminal of another capacitor bank of the capacitor banks connects to the charge electrode through the arc duct and is charged by the charger (See Para. 105, 115, 123-124, 130).

Regarding Claim 13, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to Claim 12, wherein the capacitor banks are of a cylindrical structure(See Para. 123), are fixed in the chambers of the continuous charge-discharge device(See Fig. 15a), and rotate along with the continuous charge-discharge device, and positive poles and negative poles stretch out of front sides and back sides of the capacitor banks(See Para. 124) (See Fig. 2, 15a, 15b).

Regarding Claim 14, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to Claim 12, wherein the wire(Para. 93-94)  is fixed by a fixing device and has an end connected to a discharge coil in the forming coil and an end connected to the arc duct at the tail end of the charge electrode(See Para. 93-94: “wire EDM’s”) (See Fig. 15a).

Regarding Claim 15, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to Claim 12, wherein the arc duct(See Fig. 15a, enclosure of 820) has the center aligned to the rotating axes of the capacitor banks and is matched with capacitor bank discharge terminals(See Fig. 15a, 15b), and only one (See Para. 49-50, 117, 123).

Regarding Claim 16, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to Claim 12, wherein the forming coil(Fig. 15a, 840) is located over a plate(See annotated Fig. 15B above), has a plane parallel to the plate, and exactly faces a plate forming area, and a fixing and protecting device is arranged above the forming coil to protect the forming coil from being damaged by a reactive force in the forming process(See annotated Fig. 15B above).

Regarding Claim 17, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to Claim 12, wherein the plate access terminal (Fig. 15a, 845)comprises plate transport wheels and a mold installation frame(See annotated Fig. 15a and 15b above), each said plate transport wheel consists of two cylindrical rollers disposed at two ends of the plate and used for clamping the plate(See annotated Fig. 15B above), and the plate is transported forwards with the rotation of the rollers(See Para. 125); and the mold installation frame(See annotated Fig. 15a above) comprises a plurality of mold racks capable of rotating around a spindle, and the mold racks are switched in the forming process to ensured that there is always one said mold rack below the plate(See annotated Fig. 15a above), and forming molds are fixed to the mold installation frame, are able to move along with the mold installation frame, and move downwards along with the mold racks, every time formation is completed, to strip the plate(See annotated Fig. 15a above).

Regarding Claim 18, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to Claim 17, wherein the mold racks(See Fig. 15a above) rotate upwards horizontally or vertically along the spindle(Para. 123-124).

Regarding Claim 19, Jones discloses the high-frequency continuous electromagnetic forming device for plate formation according to Claim 17, wherein the control terminal (Para. 50: “actuator controller”) controls the rotation of the continuous charge-discharge device, the rotation of the plate transport wheels and the movement of the mold installation frame to ensure that the continuous charge-discharge device, the plate transport wheels and the mold installation frame effectively cooperate with one another in the forming process(See Para. 50).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856. The examiner can normally be reached Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725